Case 1:18-cv-00352-NT Document 14 Filed 11/19/18 Page 1 of 12                                      PageID #: 261



                                 UNITED STATES DISTRICT COURT
                                         District of Maine


                                                             )
    BRENDA SMITH,                                            )    Docket No. 1:18-cv-00352-NT
                             Plaintiff                       )
                                                             )
    v.                                                       )
                                                             )
    AROOSTOOK COUNTY and SHAWN D.                            )
    GILLEN,                                                  )
                       Defendants                            )
                                                             )


          DEFENDANTS AROOSTOOK COUNTY AND GILLEN’S PRELIMINARY
         OBJECTION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION

                                               INTRODUCTION

          Before the Court is Plaintiff’s Motion for Preliminary Injunctive Relief. In particular, the

Plaintiff asks this Court to order the Defendants to provide buprenorphine to her upon her possible

future admission to the Aroostook County Jail. Both because Plaintiff’s request is not ripe for

judicial consideration, and because she fails to establish the necessary conditions precedent for the

issuance of the extraordinary relief requested, the motion must be denied.1

                                                      FACTS

          The Plaintiff suffers from opiate addiction which is alleged to be controlled medically by




1
 The Defendants moved for a fourteen-day extension of time within which to file their written opposition to Plaintiff’s
Motion for Preliminary Injunction. The Court convened a telephoned conference with the parties on November 16,
2018. Following the conference, the Court issued an order and report of conference. Consistent with the conference,
the Defendants file this preliminary objection to Plaintiff’s motion. Cognizant of the fact that there will be an
evidentiary hearing on Plaintiff’s motion at which time both parties will have an unfettered opportunity to offer
evidence on all of the issues generated by Plaintiff’s motion and to thereafter file written arguments in support of and
in opposition to the motion addressing questions of both fact and law, this submission is denominated as “preliminary.”
This filing is not intended to rebut the specific factual averments contained in Plaintiff’s motion, nor the legal
arguments in support thereof. Rather, it is intended to highlight the evidence the Defendants expect to be adduced
on their behalf at hearing and to identify, in general fashion, the legal arguments that support their position.
Case 1:18-cv-00352-NT Document 14 Filed 11/19/18 Page 2 of 12                                 PageID #: 262



the controlled use of an opiate replacement drug, buprenorphine. Plaintiff expects to serve a term

of imprisonment in the Aroostook County Jail beginning on January 14, 2019.2 The Plaintiff is a

criminal defendant in State v. Smith, AROCD-CR-18-40057, and the terms of her plea agreement

require forty days of incarceration. She expects to serve this sentence at the Aroostook County

Jail.

        Facts which address the merits of the Plaintiff’s substantive claims are as follows. If the

Plaintiff is held at the Aroostook County Jail, she will receive medical care as provided by jail

policies. Those policies are collectively marked as Exhibit 1 and appended hereto.3 Aroostook

County contracts with the Katahdin Valley Health Center to provide health care for people

incarcerated in the Aroostook County Jail. Exhibit 2. Medical personnel, including medical

doctors, family nurse practitioners, and registered nurses, attend to the inmate population pursuant

to the contract.

        As specifically relates to this case, the Plaintiff will be assessed for risk of opiate

withdrawal symptoms using a widely-accepted instrument known as the Clinical Opiate

Withdrawal Scale (COWS). Exhibit 3. Depending upon the results of this instrument, a specific

Opiate Withdrawal Protocol will be followed. Exhibit 4.

        The Plaintiff would not be provided buprenorphine as this drug is specifically prohibited

from the Aroostook County Jail. The drug is prohibited because it is widely known to be coveted

within populations of incarcerated individuals for its intoxicating effects. As outlined in the

affidavit of the Aroostook County Jail Administrator Craig Clossey (Exhibit 5), the Aroostook



2
  Plaintiff is seeking a postponement of the January 14, 2019, reporting date, and the Defendants will endorse her
request in that regard.
3
  An index at the beginning of the exhibit is provided for ease of reference to the discrete policy directives.
                                                        2
Case 1:18-cv-00352-NT Document 14 Filed 11/19/18 Page 3 of 12                        PageID #: 263



County Jail, like many jails and prisons nationwide, has experienced serious problems due to the

presence of Suboxone.4 Suboxone is so desired in the inmate population that inmates have been

known to attempt to smuggle it in their dentures, to obtain it through contact visits, and even to

have it diluted and mailed to them in the form of pictures and letters, or as part of the adhesive that

seals envelopes. In addition, inmates are well known to hoard medication that they are prescribed

and administered within the jail through “cheeking” and other means. Inmates like the Plaintiff

who are prescribed drugs for legitimate reasons have been known to willingly hide it and provide

it to other prisoners. The Affidavit of Craig Clossey is intended simply for the purpose of

demonstrating, in general fashion, problems associated with the presence of Suboxone in

incarcerated populations, and the lengths to which inmates will go to obtain it. At hearing, the

Defendant will present expert testimony from correctional officials describing in more detail the

nature and extent of this problem on a national basis, and the reasons that many jails and prisons

do not allow the drug in their facilities.

           So-called “Medically Assisted Treatment (MAT)” (Plaintiff’s preferred treatment

alternative) is but one means of treating opiate addiction. Other means include the use of

withdrawal protocols by which neither illicit nor prescribed forms of opiates are provided to the

patient, and through which symptoms of withdrawal that they may experience in the short term

following cessation are managed medically. There are no known long-term effects of withdrawal

if the withdrawal symptoms are managed according to medically-accepted protocols.

           The medical testimony, expected to be offered through well recognized experts, will be

that opiate addiction and withdrawal can be managed in institutionalized populations both with



4
    Suboxone is buprenorphine combined with naloxone.
                                                        3
Case 1:18-cv-00352-NT Document 14 Filed 11/19/18 Page 4 of 12                      PageID #: 264



and without MAT. With the exception of withdrawal symptoms which can and will be managed

during periods of incarceration, the only potential deleterious effect of discontinuing medically-

assisted treatment is relapse. Because the Aroostook County Jail does not permit opiates in its

facility, the only risk of relapse would be from illicitly obtaining those drugs while incarcerated.

Once released, Ms. Smith will be free to return to medically-assisted treatment.

       The Plaintiff admits she has previously been incarcerated at the York County Jail, during

which time she was not provided with buprenorphine and that she has “been forced to go off [her]

MAT previously for short periods of time.” The record, at least as developed thus far, contains

no medical evidence suggesting that the Plaintiff suffered any significant deleterious medical

effects as a consequence of not being provided buprenorphine. It may well be that the Plaintiff

experienced some physical and/or emotional discomfort as a result of not receiving her preferred

medication, but the record does not contain medical evidence that the consequences rose to the

level of a “serious medical need.” See generally, Farmer v. Brennan, 511 U.S. 825 (1994);

Estelle v. Gamble, 429 U.S. 97, 104 (1976).

                                     LEGAL ARGUMENT

I.     PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION IS NOT RIPE FOR
       DETERMINATION AT THIS TIME.

       “Determining ripeness involves a dual inquiry: evaluation of both the fitness of the issues

for judicial decision and the hardship to the parties of withholding court consideration. Both

prongs of the test must be satisfied, although a strong showing on one may compensate for a weak

one on the other.” McInnis-Misenor v. Me. Med. Ctr., 319 F.3d 63, 70 (1st Cir. 2003). “[T]he

critical question concerning fitness for review is whether the claim involves uncertain and

contingent events that may not occur as anticipated or may not occur at all.” Ernst & Young v.

                                                 4
Case 1:18-cv-00352-NT Document 14 Filed 11/19/18 Page 5 of 12                        PageID #: 265



Depositors Econ. Prot. Corp., 45 F.3d 530, 536 (1st Cir. 1995). “The hardship prong evaluates

the extent to which withholding judgment will impose hardship -- an inquiry that typically turns

upon whether the challenged action creates a direct and immediate dilemma for the parties. . . .This

inquiry encompasses the question of whether plaintiff is suffering any present injury from a future

contemplated event.” McInnis-Misenor, 319 F.3d 63 at 70 (citations and quotations omitted).

“[P]remature review not only can involve judges in deciding issues in a context not sufficiently

concrete to allow for focus and intelligent analysis, but it also can involve them in deciding issues

unnecessarily, wasting time and effort.” W.R. Grace & Co. v. United States EPA, 959 F.2d 360,

366 (1st Cir. 1992).

       In this case, the Plaintiff’s request for injunctive relief is based on uncertain future events

that may or may not occur. The Plaintiff alleges that she has been sentenced to serve 40 days of

incarceration at the Aroostook County Jail.           The Plaintiff’s sentence has previously been

postponed twice. A further continuance or the occurrence of other unforeseen events during the

intervening time before she is to report to jail create uncertainty. Given this uncertainty, this

action is premature and should be dismissed.

II.    PLAINTIFF’S MOTION DOES NOT DEMONSTRATE THAT SHE IS ENTITLED TO
       INJUNCTIVE RELIEF.

       The party seeking injunctive relief must demonstrate the following:

               (1) that [he] has a substantial likelihood of success on the merits; (2)
               that [he] faces a significant potential for irreparable harm in the
               absence of immediate relief; (3) that the ebb and flow of possible
               hardships are in favorable juxtaposition (i.e., that the issuance of an
               injunction will not impose more of a burden on the nonmovant than
               its absence will impose on the movant); and (4) that the granting of
               prompt injunctive relief will promote (or, at least, not denigrate) the
               public interest.


                                                  5
Case 1:18-cv-00352-NT Document 14 Filed 11/19/18 Page 6 of 12                          PageID #: 266



McGuire v. Reilly, 260 F.3d 36, 42 (1st Cir. 2001).

       A.      The Plaintiff has not demonstrated that she is likely to succeed on the merits.

               1.      The Plaintiff has not demonstrated that she is likely to succeed on an ADA
                       claim.

               To state a claim for a violation of Title II, a plaintiff must allege: (1)
               that he is a qualified individual with a disability; (2) that he was
               either excluded from participation in or denied the benefits of some
               public entity's services, programs, or activities or was otherwise
               discriminated against; and (3) that such exclusion, denial of benefits
               or discrimination was by reason of his disability.

Toledo v. Sanchez, 454 F.3d 24, 31 (1st Cir. 2006). A disagreement with a reasoned medical

judgment is not sufficient to state a disability discrimination claim. Kiman v. N.H. Dep't of Corr.,

451 F.3d 274, 285 (1st Cir. 2006). In this case, the Plaintiff is not arguing that she will be denied

medical services.    Instead, she is requesting that the court order that she receive specific

medication. This is a disagreement with the method of treating a patient at the jail. Because the

Plaintiff is not being excluded from a service or program because of her disability, she has not

demonstrated that she is likely to succeed on the ADA claim.

               2.      The Plaintiff has not demonstrated that she is likely to succeed on an Eighth
                       Amendment claim.

       A denial of medical care claim requires evidence of deliberate indifference to a serious

medical need of the inmate.    See Estelle v. Gamble, 429 U.S. 97, 104 (1976).          “To succeed on

an Eighth Amendment claim based on inadequate or delayed medical care, a plaintiff must satisfy

both a subjective and objective inquiry: [s]he must show first, ‘that prison officials possessed a

sufficiently culpable state of mind, namely one of 'deliberate indifference' to an inmate's health or

safety,’ and second, that the deprivation alleged was ‘objectively, sufficiently serious.’” Leavitt v.

Corr. Med. Servs., 645 F.3d 484, 497 (1st Cir. 2011) (citing Burrell v. Hampshire Cty., 307 F.3d
                                                   6
Case 1:18-cv-00352-NT Document 14 Filed 11/19/18 Page 7 of 12                        PageID #: 267



1, 8 (1st Cir. 2002)).    “The standard encompasses a narrow band of conduct: subpar care

amounting to negligence or even malpractice does not give rise to a constitutional claim, rather,

the treatment provided must have been so inadequate as to constitute an unnecessary and wanton

infliction of pain or to be repugnant to the conscience of mankind.” Leavitt, 645 F.3d at 497

(citations and quotations omitted). “[W]hen a plaintiff's allegations simply reflect a disagreement

on the appropriate course of treatment, such a dispute with an exercise of professional judgment

may present a colorable claim of negligence, but it falls short of alleging a constitutional violation.

The care provided must have been so inadequate as to shock the conscience. Feeney v. Corr.

Med. Servs., 464 F.3d 158, 162 (1st Cir. 2006)(citations and quotations omitted). Jails are “by no

means required to tailor a perfect plan for every inmate; while it is constitutionally obligated to

provide medical services to inmates, these services need only be on a level reasonably

commensurate with modern medical science and of a quality acceptable within prudent

professional standards.” United States v. Derbes, 369 F.3d 579, 583 (1st Cir. 2004)(citations and

quotations omitted). The First Circuit has previously held that a doctor who treated an inmate’s

heroin withdrawal with a pharmaceutical protocol which lasted a total of nine days was not

deliberately indifferent. See Ramos v. Patnaude, 640 F.3d. 485 (1st Cir. 2011); see also United

States v. Walker, 2013 CCA LEXIS 262, at *9 (A.F. Ct. Crim. App. Mar. 22, 2013)(stating that

“although the process of detoxifying from methadone was undoubtedly uncomfortable and

painful” it did not violate the Eighth Amendment).

       This issue involves a difference of medical opinion about how to treat Plaintiff’s medical

conditions. The jail contracts with Katahdin Valley Health Center to provide medical care to

inmates. The medical providers from Katahdin Valley Health Center are authorized to examine


                                                  7
Case 1:18-cv-00352-NT Document 14 Filed 11/19/18 Page 8 of 12                      PageID #: 268



inmates and prescribe appropriate medication. The jail has made the determination that opioid

replacement medications are generally not prescribed at the jail because of safety and security

concerns. The jail does provide alternative medications to treat opioid withdrawal.

       Moreover, the jail’s decision not to provide opioid replacement mediation is entitled to

deference. “When evaluating medical care and deliberate indifference, security considerations

inherent in the functioning of a penological institution must be given significant weight.” Kosilek

v. Spencer, 774 F.3d 63, 83 (1st Cir. 2014). “Prison administrators . . . should be accorded wide-

ranging deference in the adoption and execution of policies and practices that in their judgment

are needed to preserve internal order and discipline and to maintain institutional security.” Bell

v. Wolfish, 441 U.S. 520, 547, 99 S. Ct. 1861, 1878 (1979). “Such considerations are peculiarly

within the province and professional expertise of corrections officials, and, in the absence of

substantial evidence in the record to indicate that the officials have exaggerated their response to

these considerations, courts should ordinarily defer to their expert judgment in such matters.” Pell

v. Procunier, 417 U.S. 817, 827 (1974). “In consequence, even a denial of care may not amount

to an Eighth Amendment violation if that decision is based in legitimate concerns regarding

prisoner safety and institutional security.” Kosilek, 774 F.3d at 83.

       In sum and substance, the Plaintiff’s complaint (as evidenced by the facts contained in the

affidavits and those to be adduced at trial) is not that she is being denied medical treatment, but

that she is being denied the medical treatment of her and her own doctor’s choice. The Plaintiff

cannot demonstrate that the jail policy of employing an alternate means of managing the risk of

withdrawal symptoms is an exaggerated response to the security and safety concerns of the jail.

Jail administrators are entitled to wide-ranging deference to adopt and enforce their policies.


                                                 8
Case 1:18-cv-00352-NT Document 14 Filed 11/19/18 Page 9 of 12                            PageID #: 269



Courts may not interfere in the exercise of the expert discretion of prison officials in the absence

of the required showing. Given this deferential standard, the Plaintiff has not demonstrated that

she is substantially likely to prove that she has been denied adequate medical care as that standard

is analyzed under the Eighth Amendment.

        B.      Plaintiff will not suffer irreparable injury in the absence of injunctive relief.

        “[T]he burden of demonstrating that a denial of interim injunctive relief would cause

irreparable harm [is placed] squarely upon the movant.”            Ross-Simons of Warwick, Inc. v.

Baccarat, Inc., 102 F.3d 12, 18 (1st Cir. 1996). This is a substantial burden. Id. Plaintiff has

not demonstrated that she will suffer irreparable harm if she is not granted injunctive relief. The

Plaintiff admits that she has been off buprenorphine for 7 days when she was incarcerated at the

York County Jail and for other short periods of time. The Plaintiff has been able to return to

treatment after these periods.

        In addition, the medical evidence will be clear that there are two ways in which a person

who is discontinued from a course of buprnorphine may suffer harm: (1) the immediate effects

of withdrawal and (2) the likelihood of relapse to the use of illicit opiates. In this case, neither

risk is significant and certainly does not rise to the level of an irreparable injury.

        With respect to the risk of suffering withdrawal symptoms, the Plaintiff will be managed

in accordance with the Opiate Withdrawal Protocol which has proven successful with this Plaintiff

in particular, and with other inmates at the Aroostook County Jail. The medical evidence will be

clear that as long as withdrawal symptoms are managed medically, it is unlikely that the Plaintiff

will suffer any long-term effects.




                                                   9
Case 1:18-cv-00352-NT Document 14 Filed 11/19/18 Page 10 of 12                         PageID #: 270



       Second, the risk of relapse is easily managed by reinstating the medically-assistant

treatment upon release from incarceration. The risk of relapse while incarcerated is extremely

minor, due to the jail policies and procedures which prohibit the introduction of certain drugs,

including Suboxone, into the jail. For these reasons as well, the Plaintiff cannot meet the burden

of demonstrating irreparable harm.

       C.      The balance of equities tilts in Defendants’ favor against Plaintiff.

       The court “must accord substantial deference to the professional judgment of prison

administrators, who bear a significant responsibility for defining the legitimate goals of a

corrections system and for determining the most appropriate means to accomplish them. . . . The

burden, moreover, is not on the State to prove the validity of prison regulations but on the prisoner

to disprove it.” Overton v. Bazzetta, 539 U.S. 126, 132 (2003). Given this standard and the fact

that the Plaintiff has previously gone without buprenorphine, the balance of equities is on the side

of the Defendant. This is in keeping with the proposition that “judicial restraint is especially

called for in dealing with the complex and intractable problems of prison administration.” Rogers

v. Scurr, 676 F.2d 1211, 1214 (8th Cir. 1982)

       D.      Plaintiff has not demonstrated that the public interest will not be adversely affected
               if the injunction is issued.

       In this case, the Plaintiff seeks the court to issue an order requiring the Defendants to

provide the Plaintiff with a specific medication. Doing so would require the Court to override

decisions of correctional authorities responsible for the safety, security, and efficient operation of

the jail, which would adversely affect the public interest.




                                                 10
Case 1:18-cv-00352-NT Document 14 Filed 11/19/18 Page 11 of 12                       PageID #: 271



III. Conclusion

          For all of the foregoing reasons, Plaintiff’s Motion for a Preliminary Injunction should be

denied.


Dated: November 19, 2018                                 /s/ Peter T. Marchesi
                                                       Peter T. Marchesi, Esq.
                                                       Wheeler & Arey, P.A.
                                                       Attorneys for Defendants Aroostook County
                                                       and Gillen
                                                       27 Temple Street
                                                       Waterville, ME 04901




                                                  11
Case 1:18-cv-00352-NT Document 14 Filed 11/19/18 Page 12 of 12                      PageID #: 272



                            UNITED STATES DISTRICT COURT
                                    District of Maine


                                                     )
 BRENDA SMITH,                                       )    Docket No. 1:18-cv-00352-NT
                       Plaintiff                     )
                                                     )
 v.                                                  )
                                                     )
 AROOSTOOK COUNTY and SHAWN D.                       )
 GILLEN,                                             )
                    Defendants                       )
                                                     )


                                   CERTIFICATE OF SERVICE

       I, Peter T. Marchesi, hereby certify that:

       ●      Defendants Aroostook County and Gillen’s Preliminary Objection to Plaintiff’s
              Motion for Preliminary Injunction

has been served this day on Plaintiff by filing with the Clerk of Court using the CM/ECF system
which will send notification of such filing(s) to the following:

              Peter Mancuso, Esq.                        peter@maineworkerjustice.com
              Emma Bond, Esq.                            ebond@aclumaine.org


Dated: November 19, 2018                                   /s/ Peter T. Marchesi
                                                         Peter T. Marchesi, Esq.
                                                         Wheeler & Arey, P.A.
                                                         Attorneys for Defendants
                                                         27 Temple Street
                                                         Waterville, ME 04901




                                                12
